DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/26/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest a device or method for manufacturing dimethyl carbonate, comprising: a reaction section comprising: a first distillation column; a methanol supply device connected to the first distillation column; a carbon dioxide supply device connected to the first distillation column; a dehydrating agent supply device connected to the first distillation column; and a side reactor, wherein a feed nozzle of the side reactor is connected to a gas outlet of a top of the first distillation column, a discharge nozzle of the side reactor is connected to a recycle nozzle of the first distillation column, and a catalyst is disposed in the side reactor; and a separation section comprising: a second distillation column connected to a liquid outlet of a bottom of the first distillation column.
Landscheidt et al (US 5,543,548) is regarded as the closest relevant prior art, Landscheidt teaches a system and method for preparation of dimethyl carbonate including first distillation column 3 with side reactor 1 and second distillation column 6 of bottoms of first distillation column (see Figs 2-3, C9:L43-58, C11:L13-C12:L68) the reactor is fed with the feed stream and there is scrubber 2 with reactor to isolate and separate reactor byproducts before returning stream to distillation column 3.
Panchal et al (US 10,941,105) teaches a system for making dialkyll carbonates with a feed of CO2, methanol, and ethylene oxide (dehydrating agent) to reactor 16, the product provided to distillation column 100 (see Fig 1, C7:L40-C8:L19), however Panchal does not teach the distillation column overheads feeding the reactor as claimed.
Wang et al (US 9,765,014) teaches a system and method for making dimethyl carbonate, however Wang does not teach the arrangement of feeding dehydrating agent or the distillation column with side reactor as claimed.
Ii et al (US 9,656,942) teaches a system and method for making dimethyl carbonate, however Ii does not teach the arrangement of feeding dehydrating agent or the distillation column with side reactor as claimed.
Ryu et al (US 7,074,951 and US 7,279,592) teaches dialkyl carbonate production system and method with urea and methanol, however Ryu does not teach the arrangement of feeding dehydrating agent or the distillation column with side reactor as claimed.
Panchal (US 9,796,656) teaches an ammonia urea and methanol reactor and distillation system for producing dimethyl carbonate, however Panchal does not teach column bottoms separation section of second distillation column nor carbon dioxide or dehydrating agent feed.
Wagner et al (US 5,359,118) teaches a continuous dialkyl carbonate production system in a single reactive distillation column however Wagner does not teach the arrangement of feeding dehydrating agent or the distillation column with side reactor as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772